Citation Nr: 1108729	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  10-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether  new and material evidence has been received to reopen a service connection claim for a lumbar spine disability (previously adjudicated as lumbar strain), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to September 1965.  There is also evidence that the Veteran served in the Reserves from January 1943 to February 1943.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), North Little Rock, Arkansas, Regional Office (RO), which determined that new and material evidence had been received to reopen the service connection claim for lumbar strain, but ultimately denied service connection.  The Veteran disagreed with such denial and subsequently perfected an appeal.   

Service connection for lumbar strain was previously denied in a March 1966 rating decision.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issue is appropriately captioned as above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1966 rating decision, the RO denied the Veteran's service connection claim for lumbar strain; the Veteran was provided notice of the decision and of his appellate rights.

2.  The Veteran did not appeal the March 1966 rating decision, and such decision became final.

3.  The evidence received since the RO's March 1966 rating decision is not duplicative or cumulative of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a lumbar spine disability, previously adjudicated as lumbar strain.

4.  The evidence regarding a relationship between the Veteran's lumbar spine disability, diagnosed as degenerative joint disease of the lumbar spine, and his in-service lumbar spine injury is in equipoise.


CONCLUSIONS OF LAW

1.  The RO's unappealled March 2006 decision that denied service connection for lumbar strain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the RO's March 2006 rating decision is new and material; the claim of entitlement to service connection for lumbar strain is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  Resolving all reasonable doubt in the Veteran's favor, a lumbar spine disability (previously adjudicated as lumbar strain), diagnosed as degenerative joint disease of the lumbar spine, was incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the Veteran's new and material evidence claim for service connection for a lumbar spine disability (previously adjudicated as lumbar strain), the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Further, with regard to the herein reopened service connection claim for a lumbar spine disability (previously adjudicated as lumbar strain), the Board is herein granting in full benefit sought on appeal, specifically service connection for a lumbar spine disability (previously adjudicated as lumbar strain).  As such, no discussion of VA's duty to notify or assist with regard to this issue is necessary.

Legal Criteria and Analysis - Applications to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

By way of history, the Veteran initially filed a service connection claim for a lumbar spine disability in October 1965.  In a March 1966 rating decision of which the Veteran received notice on April 1966, the RO denied service connection for lumbar strain on the basis that that lumbar strain was not incurred in or aggravated by service.  Because the Veteran did not submit a Notice of Disagreement to initiate appellate review and a Substantive Appeal to perfect an appeal of the RO's March 1966 rating decision, that determination became final, based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  This is the last final decision regarding the Veteran's service connection claim for a lumbar spine disability (previously adjudicated as lumbar strain). The evidence of record when the RO decided the claim in March 1966 included the Veteran's service treatment records (STRs), service personnel records, and statements submitted by the Veteran. 

Evidence associated with the claims file since the prior last final decision regarding the service connection claim for a lumbar spine disability (previously adjudicated as lumbar strain) (March 1966 rating decision) includes statements and written argument submitted by or on behalf the Veteran, VA treatment records, and private treatment records, including an October 2009 Private Opinion Letter from Dr. T.A. Wood, and a July 2009 VA Spine Examination Report. 

On review, the Board finds that new and material evidence has been received to reopen the service connection claim for a lumbar spine disability (previously adjudicated as lumbar strain).  In this regard, an October 2009 Private Opinion Letter from Dr. T.A. Wood, which was not of record at the time of the March 1966 rating decision, reveals a relationship between the Veteran's lumbar spine disability and his service.  Such evidence, either by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. 3.156(a).

As the RO denied service connection for a lumbar spine disability (previously adjudicated as lumbar strain) at least in part on the basis that they were not incurred in or aggravated by service (see March 1966 Rating Decision), the Board finds that the evidence received since such decision suggesting a relationship between the Veteran's lumbar spine disability and service, is new and material for the purpose of reopening the service connection claim for a lumbar spine disability (previously adjudicated as lumbar strain).  As such, the service connection claim for a lumbar spine disability (previously adjudicated as lumbar strain) is reopened.    

Legal Criteria and Analysis - Service Connection Claim 

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, initially, the Board notes that there is a current lumbar spine disability, diagnosed as degenerative joint disease of the lumbar spine, as reflected in a July 2008 VA Spine Examination Report.  As there is evidence of a current chronic disability, the first element of the Veteran's service connection claim is satisfied.

The Veteran is seeking service connection for a lumbar spine disability, which he maintains is related to an in-service lumbar spine injury sustained while moving heavy boxes in 1964 at Richards-Gebaur Air Force Base.  See May 2010 Type-Written Attachment to "Appeal to Board of Veterans Appeals," VA Form 9.  

Review of the Veteran's STRs indicates that he complained of and received treatment for back pain in April 1964.  See April 17, 1964 Chronological Record of Medical Care; August 1965 Retirement Examination Report.  He was assessed with mild lumbar strain and muscle strain rule out disk on follow-up treatment.  See April 17, 1964 Chronological Record of Medical Care; August 29, 1964 Chronological Record of Medical Care.  He reported that he sustained a back injury at Richards-Gebaur Air force Base while carrying heavy boxes.  See April 17, 1964 Chronological Record of Medical Care; August 1965 Report of Medical History.  

The Veteran is competent to report symptoms and injuries suffered in-service because this requires only personal knowledge, not medical expertise, as it comes to the Veteran through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board finds the Veteran's statements regarding in-service lumbar spine injury in 1964 consistent and credible with the Veteran's service.  

The record also contains a positive medical nexus opinion.  The Board finds that the positive nexus opinion coupled with credible statements of in-service lumbar spine injury are probative, and thus, the evidence supports the Veteran's service connection claim.  In this regard, the claims file contains an October 2009 Private Opinion Letter from Dr. T.A. Wood, which notes that the Veteran's "back complaints and condition" are as "likely as not to be related to his injury in the service."  The claims file also contains a July 2009 VA Spine Examination Report, which noted the Veteran's history of lumbar strain in service and included a diagnosis of degenerative disc disease of the lumbar spine.  However, the July 2009 examiner was unable to "resolve [whether the Veteran's lumbar spine degenerative joint disease is related to in-service lumbar spine injury] without mere speculation due to the time elapsed from service to complaints."  As such, there is probative medical evidence revealing a relationship between the Veteran's lumbar spine disability, diagnosed as degenerative joint disease of the lumbar spine, and his service.  

Thus, considering the above-noted evidence, the Board finds that service connection is in order.  There is probative, contemporaneous evidence of in-service lumbar spine injury with post-service symptomatology of lumbar spine pain and degenerative joint disease, and supportive lay and medical statements.  Resolving doubt in the Veteran's favor, the Board finds that the evidence as a whole supports service connection for a lumbar spine disability (previously adjudicated as lumbar strain).  38 U.S.C.A. § 5107(b).  Consequently, the three requirements for the grant of service connection have been satisfied, and service connection a lumbar spine disability (previously adjudicated as lumbar strain), is granted.       


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a lumbar spine disability (previously adjudicated as lumbar strain), has been received; to this extent, the appeal is granted.

Service connection for a lumbar spine disability (previously adjudicated as lumbar strain) is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


